DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Election/Restrictions
Applicant’s arguments, see Pages 1-2, filed 08/16/2022, with respect to Requirement for Restriction/Election files 0/10/2022 have been fully considered and are persuasive.  The Restriction requirement between process of making and produced from 08/10/2022 has been withdrawn. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Lochtefeld et al. (US 2011/0049568 A1).
Regarding Claim 13, Lochtefeld (Fig. 6A) discloses an optical device structure comprising: 
a first insulation layer (521, a first low-temperature oxide layer) on a semiconductor substrate (510, silicon), the first insulation layer having a first opening (“A first aperture having a diameter d1 or a first trench having a width w1”) [0092]; 
a second insulation layer ( a second low-temperature oxide layer 522) on the first insulation layer (521) and having a second opening that is wider than the first opening, the second opening being positioned in a region including the first opening (“a second aperture of diameter d2 or a second trench having a width w2 is formed in the layer 522 by a conventional masking/etching technique, such that w1<w2”); and 
a semiconductor layer (regrowth layer, 540) for constituting an optical device (“an optoelectronic device” and  light -emitting applications) [0036, 0088], the semiconductor layer (540, indium phosphide, gallium nitride, gallium arsenide) being disposed on a surface of the semiconductor substrate (510) exposed by the first opening so as to extend through the first opening, and the semiconductor layer (540) having a different lattice constant than the semiconductor substrate  (510, silicon) [Fig. 6A, 0091].
Examiner notes that indium phosphide, gallium nitride or gallium arsenide of 540 have inherently different lattice constant than silicon of the semiconductor substrate.  

Regarding Claim 15, The optical device structure according to claim 13, wherein
the semiconductor layer (540, indium phosphide, gallium nitride or gallium arsenide) comprises InP, GaAs, GaP, AlAs, GaN, or a compound thereof [0091].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld et al. (US 2011/0049568 A1).

Regarding Claim 9, Lochtefeld (Fig. 6A) discloses a production method for an optical device structure, the method comprising: 
forming, on a semiconductor substrate (510 silicon), a first insulation layer (521, a first low-temperature oxide layer)  having a first opening (“A first aperture having a diameter d1 or a first trench having a width w1”) [0092]; 
forming, on the first insulation layer (521), a second insulation layer (522) having a second opening that is wider than the first opening and positioned in a region including the first opening (“a second aperture of diameter d2 or a second trench having a width w2 is formed in the layer 522 by a conventional masking/etching technique, such that w1<w2”); [0092]
forming a semiconductor growth layer (540, indium phosphide, gallium nitride, gallium arsenide) by crystal growing from a surface of the semiconductor substrate (510) exposed by the first opening (“a second aperture of diameter d2 or a second trench having a width w2 is formed in the layer 522 by a conventional masking/etching technique, such that w1<w2”)
wherein the semiconductor growth layer (540) has a different lattice constant than the semiconductor substrate (510); and 
Examiner notes that indium phosphide, gallium nitride or gallium arsenide or 540 have inherently different lattice constant than silicon of the semiconductor substrate.  
define an optical device in the first opening (“an optoelectronic device” and  light -emitting applications) [0036, 0088] .
Lochtefeld in the current embodiment does not explicitly disclose forming a semiconductor growth layer to above the second insulation layer and polishing a portion of the semiconductor growth layer above the second insulation layer to planarize a surface of the semiconductor growth layer with the second insulating layer.
However, in a different embodiment Lochtefeld  (Fig. 5B) discloses forming a semiconductor growth layer (semiconductor material) to above an insulation layer (“mask”) and polishing a portion of the semiconductor growth layer above the insulation layer to planarize a surface of the semiconductor growth layer with the insulating layer (“the heteroepitaxial overgrowth regions expanding from the individual openings can be planarized (e.g. via CMP), to be substantially co-planar with the adjacent insulator “ [0089].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a production method in Lochtefeld such that forming a semiconductor growth layer to above the second insulation layer and polishing a portion of the semiconductor growth layer above the second insulation layer to planarize a surface of the semiconductor growth layer with the second insulating layer in order to have small areas of hexagonal semiconductor material  for device active areas and the semiconductor growth layer  to be substantially co-planar with the adjacent insulator areas. [0089]

Regarding Claim 10, Lochtefeld discloses the production method for the optical device structure according to claim 9, wherein: 
a thickness (h1) a of the first insulation layer (521) is formed, 
a refractive index of the semiconductor layer (refractive index of InP), and a refractive index of the first insulation layer (refractive index of SiO2).
Lochtefeld does not explicitly disclose a thickness (h1) a of the first insulation layer  is formed in a state that satisfies Formula (B) below: 

    PNG
    media_image1.png
    87
    220
    media_image1.png
    Greyscale
 ( A ) wherein 
λ represents wavelength of subject light, ncore represents a refractive index of the semiconductor layer, and nclad represents a refractive index of the first insulation layer.
However, Lochtefeld disclosing selecting a thickness (h1) a of the first insulation layer (521) to be at least equal to the distance from the surface of the substrate at which the threading dislocations (and/or other dislocation defects such as stacking faults, twin boundaries, or anti-phase boundaries) terminate at the sidewall of the opening in the dislocation-blocking mask [0092].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical device structure in Lochtefeld such that a thickness (h1) a of the first insulation layer is formed in a state that satisfies Formula (B) below: 

    PNG
    media_image1.png
    87
    220
    media_image1.png
    Greyscale
 ( A ) wherein 
λ represents wavelength of subject light, ncore represents a refractive index of the semiconductor layer, and nclad represents a refractive index of the first insulation layer in order to have threading dislocations and/or other dislocation defects substantially terminate in the first aperture at or below the first insulation layer thickness [0092]

Regarding Claim 11, Lochtefeld discloses the production method for the optical device structure according to claim 9, wherein the semiconductor growth layer (540, indium phosphide, gallium nitride or gallium arsenide) is comprised of InP, GaAs, GaP, AlAs, GaN, or a compound thereof [0091].

Regarding Claim 12, Lochtefeld discloses the production method for the optical device structure according to claim 9, wherein: 
a thickness (h1) a of the first insulation layer (521) is formed, 
a refractive index of the semiconductor layer (refractive index of InP), and a refractive index of the first insulation layer (refractive index of SiO2).
Lochtefeld does not explicitly disclose a thickness (h1) a of the first insulation layer  is formed in a state that satisfies Formula (B) below: 

    PNG
    media_image2.png
    78
    383
    media_image2.png
    Greyscale
 ( B ) wherein 
λ represents wavelength of subject light, ncore represents a refractive index of the semiconductor layer, and nclad represents a refractive index of the first insulation layer.
However, Lochtefeld disclosing selecting a thickness (h1) a of the first insulation layer (521) to be at least equal to the distance from the surface of the substrate at which the threading dislocations (and/or other dislocation defects such as stacking faults, twin boundaries, or anti-phase boundaries) terminate at the sidewall of the opening in the dislocation-blocking mask [0092].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical device structure in Lochtefeld such that a thickness (h1) a of the first insulation layer is formed in a state that satisfies Formula (B) below: 

    PNG
    media_image2.png
    78
    383
    media_image2.png
    Greyscale
 ( B ) wherein 
λ represents wavelength of subject light, ncore represents a refractive index of the semiconductor layer, and nclad represents a refractive index of the first insulation layer in order to have threading dislocations and/or other dislocation defects substantially terminate in the first aperture at or below the first insulation layer thickness [0092]

Regarding Claim 14, Lochtefeld (Fig. 6A) discloses the optical device structure according to claim 13, wherein: 
the first insulation layer (521) and the second insulation layer (522) each comprise SiO.sub.2, SiN, SiO.sub.x, SiON, or Al.sub.2O.sub.3; and (silicon dioxide, low temperature oxide) [0015, 0032, 0091, 0092]
a thickness b (h2) of the second insulation layer (522), a refractive index of the semiconductor layer (refractive index of InP), and a refractive index of the first insulation layer (refractive index of SiO2).
Lochtefeld does not explicitly disclose thickness of second insulation layer is formed in a state that satisfies Formula (A) below: 

    PNG
    media_image1.png
    87
    220
    media_image1.png
    Greyscale
 ( A ) wherein 
λ represents a wavelength of subject light, ncore represents a refractive index of the semiconductor layer, and nclad represents a refractive index of the first insulation layer.
However, in a different embodiment (Fig. 11) Lochtefeld discloses thickness (h) of dislocation free semiconductor layer is varied dependent on desirable levels of absorption of incident light (epitaxial growth continues until the thickness is sufficient to allow for desirable levels of absorption of incident light). [0103]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical device structure in Lochtefeld such that thickness of second insulation layer is formed in a state that satisfies Formula (A) below: 

    PNG
    media_image1.png
    87
    220
    media_image1.png
    Greyscale
 ( A ) wherein 
λ represents a wavelength of subject light, ncore represents a refractive index of the semiconductor layer, and nclad represents a refractive index of the first insulation layer to have dislocation free semiconductor layer thickness within the second insulation layer to be sufficient to allow for desirable levels of absorption of incident light. [0103]



Regarding Claim 16, Lochtefeld (Fig. 6A) discloses the optical device structure according claim 13, wherein:
a thickness (h1) a of the first insulation layer (521) is formed, 
a refractive index of the semiconductor layer (refractive index of InP), and a refractive index of the first insulation layer (refractive index of SiO2).
Lochtefeld does not explicitly disclose a thickness (h1) a of the first insulation layer  is formed in a state that satisfies Formula (B) below: 

    PNG
    media_image2.png
    78
    383
    media_image2.png
    Greyscale
 ( B ) wherein 
λ represents wavelength of subject light, ncore represents a refractive index of the semiconductor layer, and nclad represents a refractive index of the first insulation layer.
However, Lochtefeld disclosing selecting a thickness (h1) a of the first insulation layer (521) to be at least equal to the distance from the surface of the substrate at which the threading dislocations (and/or other dislocation defects such as stacking faults, twin boundaries, or anti-phase boundaries) terminate at the sidewall of the opening in the dislocation-blocking mask [0092].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical device structure in Lochtefeld such that a thickness (h1) a of the first insulation layer is formed in a state that satisfies Formula (B) below: 

    PNG
    media_image2.png
    78
    383
    media_image2.png
    Greyscale
 ( B ) wherein 
λ represents wavelength of subject light, ncore represents a refractive index of the semiconductor layer, and nclad represents a refractive index of the first insulation layer in order to have threading dislocations and/or other dislocation defects substantially terminate in the first aperture at or below the first insulation layer thickness [0092]





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891